


115 HR 5508 IH: End the Cyprus Arms Embargo Act
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5508
IN THE HOUSE OF REPRESENTATIVES

April 13, 2018
Mr. Cicilline (for himself, Mr. Bilirakis, Mr. Crist, Mr. Deutch, Mr. Krishnamoorthi, Mrs. Carolyn B. Maloney of New York, Mr. Pallone, Mr. Roskam, Ms. Ros-Lehtinen, Mr. Sarbanes, Ms. Schakowsky, Mr. Schneider, Ms. Titus, and Ms. Meng) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To repeal the prohibition on transfer of articles on the United States Munitions List to the Republic of Cyprus.

 
1.Short titleThis Act may be cited as the End the Cyprus Arms Embargo Act. 2.FindingsCongress finds the following: 
(1)The Republic of Cyprus is a vital strategic partner to the United States. (2)The Republic of Cyprus is a critical member of the Global Coalition to Counter the Islamic State in Iraq and the Levant. 
(3)The United States cooperates closely with the Republic of Cyprus through information sharing agreements. (4)High-level United States officials have assisted the Republic of Cyprus with crafting that nation’s national security strategy. 
(5)The United States provides training to Cypriot officials in areas such as cybersecurity, counterterrorism, and explosive ordinance disposal and stockpile management. (6)The Republic of Cyprus is a valued member of the Proliferation Security Initiative to combat the trafficking of weapons of mass destruction. 
(7)The Republic of Cyprus continues to work closely with the United Nations and regional partners in Europe to combat terrorism through law enforcement, counter violent extremism programs, and through financial mechanisms. (8)The United States and the Republic of Cyprus maintain strong bilateral economic relations, particularly in sectors such as energy, financial services, and logistics. 
(9)The energy exploration in the Republic of Cyprus’s Exclusive Economic Zone and territorial waters includes the participation of United States companies and furthers United States interests by providing a potential alternative to Russian gas for United States allies and partners.  (10)Energy exploration in the Eastern Mediterranean must be safeguarded against threats posed by terrorist and extremist groups such as Hezbollah and others.  
(11)Despite robust economic and security relations with the United States, the Republic of Cyprus has been subject to a United States embargo prohibiting the export of defense articles and services since 1987. (12)The 1987 arms embargo was designed to restrict United States arms sales and transfer to both the Republic of Cyprus and the occupied part of Cyprus to avoid hindering reunification efforts.  
(13)At least 30,000 Turkish troops are stationed in the occupied part of Cyprus with weapons procured from the United States through mainland Turkey. (14)The inability of the United States to provide defense articles and services to the Republic of Cyprus has forced Cyprus to obtain these items from countries which pose challenges to United States interests around the world. 
(15)The security of partners in the Eastern Mediterranean region is critical to the security of the United States and Europe. 3.Repeal of prohibition on transfer of articles on the United States Munitions List to the Republic of Cyprus (a)In generalSection 620C of the Foreign Assistance Act of 1961 (22 U.S.C. 2373) is amended by striking subsection (e). 
(b)Other provisionsThe following provisions shall have no force or effect: (1)Paragraph (r) of section 126.1 of title 22, Code of Federal Regulations (relating to prohibited exports, imports, and sales to or from Cyprus). 
(2)Public Notice 1738 of December 18, 1992 (57 Fed. Reg. 60265; relating to policy governing munitions export licenses to Cyprus).   